Citation Nr: 1137865	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  08-06 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. R. dela Rosa
INTRODUCTION

The Veteran had active military service from February 1965 to February 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

In September 2008 a Travel Board Hearing was held before the undersigned Veterans Law Judge.  The transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran's claim for entitlement to service connection for hypertension, to include as secondary to service-connected disabilities was previously remanded by the Board in February 2009 and March 2010 for further development.  While the Board sincerely regrets the delay, the case must again be remanded for additional development.

In April 2010 the Veteran was accorded a compensation and pension (C&P) mental disorders examination.  During the examination, the Veteran indicated that he is in receipt of Social Security Administration (SSA) disability benefits for PTSD and other related medical conditions.  It does not appear, however, that the administrative decision and the records upon which SSA relied in reaching its decision have been associated with the appellant's claims file.  The Court has held that VA's duty to assist encompasses obtaining medical records that supported an SSA award of disability benefits as they may contain information relevant to VA claims.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992); see also 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2011); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Those records should be requested, and associated with the Veteran's claims file.

The Veteran further submitted evidence in the form of Merck Manual pages regarding chronic hepatitis and its relation to portal hypertension.  As no opinion or rationale as to the possible relation of the Veteran's claimed hypertension and his service-connected hepatitis has been provided, an opinion should be requested upon remand.  In addition, the VA physician who provided an opinion in July 2011 did not provide a rationale for finding that the service-connected PTSD did not aggravate nonservice-connected hypertension.   

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request all VA Medical Center records dating from July 7, 2011.  

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action: 

1. Associate with the claims folder all relevant VA Medical Center medical records dating from July 7, 2011.  If no further treatment records exist, the claims file should be documented accordingly.

2.  Request, directly from the SSA complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the appellant should be informed pursuant to 38 C.F.R. § 3.159(e).

3.  Thereafter, request a VA medical opinion that addresses whether the Veteran's service-connected hepatitis causes or aggravates nonservice-connected hypertension.  The examiner is specifically requested to opine as to whether it is more likely than not (greater than a 50 percent probability); at least as likely as not (50 percent probability or greater); or less likely as not (a probability of less than 50 percent), that the Veteran's nonservice-connected hypertension is proximately due to, or the result of, his service-connected hepatitis.  If the response is negative, is the Veteran's nonservice-connected hypertension aggravated (i.e., increased in severity) beyond the natural progress of the disease by his service-connected hepatitis?  The examiner's attention is directed to the reference literature from the Merck Manual that was submitted by the Veteran in July 2011.  The examiner should also address whether it is at least as likely as not that the Veteran's hypertension began in or is related to his active duty.  If a rationale or opinion cannot be provided without an examination, schedule the Veteran for an examination.  

The claims file must be made available to, and reviewed by, the examiner, and the examiner must note in his report that the claims file was reviewed.  

4.  After steps one to two are complete, forward the claims folder to P.R., M.D., who provided a medical opinion addendum in July 2011, or to another qualified examiner if P.R., M.D., is not available.  Request that an opinion be provided as to whether it is at least as likely as not (a probability of 50 percent or greater) that the nonservice-connected hypertension is aggravated (i.e., increased in severity) beyond the natural progress of  the disease by the service-connected PTSD.  It is essential that the examiner provide a complete rationale for the opinion. 

If a rationale or opinion cannot be provided without an examination, schedule the Veteran for another complete VA examination.  

The claims file must be made available to, and reviewed by, the examiner, and the examiner must note in his report that the claims file was reviewed.  

5.  After ensuring that the requested development has been completed in accordance with the remand instructions, and after undertaking any other development deemed appropriate, re-adjudicate the issue on appeal.  If any benefit sought remains denied, the appellant and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


